Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of this 20th day of December, 2007, by and
between BUCA, Inc., a Minnesota corporation (the “Company”), and John T. Bettin
(the “Executive”).

WHEREAS, the Company desires to employ Executive to devote full time service to
the business of the Company and Executive desires to be so employed.

NOW THEREFORE, IN CONSIDERATION of the premises and the terms and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. The Company shall continue to employ Executive and Executive
agrees to be so employed in the capacity of President and Chief Operating
Officer commencing on the date hereof (the “Effective Date”) and continuing
until September 30, 2009, on the terms and conditions set forth in this
Agreement (the “Employment Term”). Executive’s employment during the Employment
Term shall be subject to termination at will by either Executive or the Company
for any reason upon written notice to the other party, but upon such termination
during the Employment Term Executive shall have the rights and benefits set
forth herein. The term of Executive’s employment hereunder will automatically
renew for additional one year extension and renewal term(s) unless Executive or
Company provides 90 days prior written notice to the other that he/it does not
intend to renew or extend his employment past its then-current expiration date.

2. Duties. Executive shall diligently and conscientiously devote his full time
and attention to the discharge of responsibilities as President and such other
positions and duties as assigned from time to time by the Chief Executive
Officer and/or the Board of Directors. In such capacity, Executive shall at all
times discharge said duties and responsibilities in consultation with and under
the supervision of the Chief Executive Officer. Executive hereby represents and
confirms that neither (i) Executive’s entering into this Agreement nor
(ii) Executive’s performance of his duties and obligations hereunder will
violate or conflict with any other agreement (oral or written) to which
Executive is a party or by which Executive is bound.

3. Compensation. During Executive’s employment during the Employment Term,
Executive will be provided with the following compensation and benefits:

(a) Base Salary. Commencing at the Effective Date, the Company shall pay to
Executive a base salary for services rendered at the annual rate of $355,500.
The Compensation Committee of the Board of Directors (or other authorized
committee of the Board of Directors) (the “Committee”) shall review and
establish Executive’s base salary for each subsequent year of employment with
the Company during the Employment Term. The base salary is payable in accordance
with the Company’s standard payroll practices and procedures as in effect from
time to time.



--------------------------------------------------------------------------------

(b) Bonuses. Executive shall be eligible to receive a base cash bonus in a
targeted amount of 50% percent of Executive’s base salary for each fiscal year
of his employment during the Employment Term. Payment of any base cash bonus
shall be based upon the Company attaining certain performance targets selected
by the Committee and based upon the budget for the applicable year, as approved
by the Board of Directors, in accordance with the Company’s annual management
bonus plan as in effect from time to time.

(c) Relocation Allowance. The Company shall pay to Executive the remaining
portion of his relocation allowance, in the amount of $50,000, which amount
shall be paid to Executive on January 1, 2008.

(d) Benefits. Executive shall be entitled to participate in any benefit plans or
programs provided generally to the Company’s employees, to the extent Executive
is eligible to participate under the terms and conditions of the plans or
programs. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto. Executive shall be entitled to accrued vacation
and holidays in accordance with Company policy for employees. Such vacation
shall be taken by Executive at times so as not to unduly disrupt the operations
of the Company and shall not be accrued and carried over from year to year.

(e) Automobile. The Company shall provide Executive with an automobile allowance
of $1,000 per month.

(f) Executive Severance Plan. During the Employment Term, Executive shall be
entitled to participate in the BUCA, Inc. Executive Severance Plan, in
accordance with the terms and conditions of such plan as in effect from time to
time. For the purpose of determining Executive’s benefits under such plan,
during the Employment Term Executive’s Designated Number (as defined in such
plan) shall be the greater of the number of full months remaining in the
Employment Term or 12. Upon and following expiration of the Employment Term,
Executive’s Designated Number shall be zero.

4. Tax Withholding. The Company shall deduct from any payments made to the
Executive hereunder any withholding or other taxes that the Company is required
or authorized to deduct, if any, under applicable law.

5. Confidentiality. Except as permitted by the Company or in the ordinary course
of the performance of the Executive’s duties hereunder, Executive shall not at
any time divulge, furnish or make accessible to anyone or use in any way other
than in the

 

2



--------------------------------------------------------------------------------

ordinary course of the business of the Company, any confidential, proprietary or
secret knowledge or information of the Company that Executive has acquired or
shall acquire about the Company, whether developed by himself or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, recipes, plans, devices or material
(whether or not patented or patentable) directly or indirectly useful in any
aspect of the business of the Company, (iii) any supplier lists, (iv) any
confidential, proprietary or secret development or research work, (v) any
strategic or other business, marketing or sales plans, (vi) any financial data
or plans, or (viii) any other confidential or proprietary information or secret
aspects of the business of the Company. Executive acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
may cause irreparable harm to the Company. Executive shall take reasonable steps
to protect the confidentiality of such knowledge and information. The foregoing
obligations of confidentiality shall not apply to any knowledge or information
that (i) is now or subsequently becomes generally publicly known, other than as
a result of the breach of this Agreement, or (ii) is required to be disclosed by
law or legal process. Executive understands and agrees that his obligations
under this Agreement to maintain the confidentiality of the Company’s
confidential information are in addition to any obligations of Executive under
applicable statutory or common law. The obligations of Executive under this
Section 5 shall survive the expiration of the Employment Term and the
termination of Executive’s employment with the Company.

6. Covenant Not to Compete. The parties agree that Executive will have
substantial access during employment with the Company to confidential,
proprietary and secret information of value to the Company, and that the Company
would be substantially harmed if Executive competes with the Company during
employment with the Company or after termination of employment with the Company.
Therefore, in exchange for the benefits provided to Executive hereunder,
Executive agrees that during his employment with the Company (or any affiliate
of the Company) and for a period of 12 months after termination of such
employment for any reason, whether such termination occurs during or after the
Employment Term, Executive will not directly or indirectly, without the written
consent of the Company:

(a) own, operate or render services to any entity engaged, directly or
indirectly, in owning or operating Italian restaurants within 50 miles of any
restaurant owned or managed by the Company; or

(b) hire, offer to hire, entice away, or in any other way, persuade or attempt
to persuade any entity or any employee, officer, agent, independent contractor,
supplier or subcontractor of the Company to discontinue their relationship with
the Company.

The obligations of Executive under this Section 6 shall survive the expiration
of the Employment Term and the termination of Executive’s employment with the
Company. If the

 

3



--------------------------------------------------------------------------------

duration of, the scope of or any business activity covered by any provision of
this Section 6 is in excess of what is determined to be valid and enforceable
under applicable law, such provision shall be construed to cover only that
duration, scope or activity that is determined to be valid and enforceable.
Executive hereby acknowledges that this Section 6 shall be given the
construction which renders its provisions valid and enforceable to the maximum
extent, not exceeding its express terms, possible under applicable law.
Executive further acknowledges that the provisions of this Section 6 are
reasonable and necessary to protect the legitimate interests of the Company and
that any violation of this Section 6 by Executive will cause substantial and
irreparable harm to the Company to such an extent that monetary damages alone
would be an inadequate remedy therefor. Accordingly, in the event of any actual
or threatened breach of any such provisions, the Company will, in addition to
any other remedies it may have, be entitled to injunctive and other equitable
relief to enforce such provisions, and such relief may be granted without the
necessity of proving actual monetary damages.

7. Disparagement. The Company and Executive agree that during and after the term
of Executive’s employment, they will not knowingly vilify, disparage, slander or
defame the other party or, in the case of the Company, its officers, directors,
employees, business or business practices. Nothing in this Section 7 shall be
construed to limit or restrict any person from taking any action that he or she
in good faith reasonably believes is necessary to fulfill his or her fiduciary
obligations to the Company, or from providing truthful information in connection
with any legal proceeding, government investigation or other legal matter.

8. Other Post-Termination Obligations.

(a) In the event of termination of Executive’s employment, whether such
termination occurs during or after the Employment Term, the sole obligation of
the Company will be its obligation to make the payments called for by the BUCA,
Inc. Executive Severance Plan, if applicable, in accordance with the terms and
conditions of such plan as in effect from time to time and such other payments
as may be earned and owing to Executive pursuant to any other employee benefit
plan in which Executive is a participant. The Company will have no other
obligation to Executive or to his beneficiary or his estate.

(b) Immediately upon termination of Executive’s employment with the Company for
any reason, Executive will resign all positions then held, if any, as a director
or officer of the Company or any affiliate of the Company.

(c) Upon termination of Executive’s employment with the Company, Executive shall
promptly deliver to the Company any and all Company records and any and all
Company property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, recipes, memoranda,
notes, notebooks, reports, printouts, computer disks, flash drives or other
digital storage media, source codes, data, tables or calculations and all copies
thereof,

 

4



--------------------------------------------------------------------------------

documents that in whole or in part contain any trade secrets or confidential,
proprietary or other secret information of the Company and all copies thereof,
and keys, access cards, access codes, passwords, credit cards, personal
computers, handheld personal computer or digital devices, telephones and other
equipment belonging to the Company.

(d) Following termination of Executive’s employment with the Company for any
reason, Executive will, upon reasonable request of the Company or its designee,
cooperate with the Company in connection with the transition of Executive’s
duties and responsibilities for the Company; consult with the Company regarding
business matters that he was directly and substantially involved with while
employed by the Company; and be reasonably available, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Executive then has or may have
knowledge of by virtue of his employment by or service to the Company. If the
Company requests such cooperation from Executive, the Company will pay Executive
for time reasonably spent by him responding to the Company’s requests at an
hourly rate equivalent to Executive’s base salary with the Company immediately
preceding the Termination Date, and will reimburse Executive for reasonable
expenses (such as mileage, parking, travel costs, etc.) he incurs performing
such obligations, provided such expenses are approved in advance by the Company.

9. Waiver of Jury Trial. To the extent permitted by law, Executive and the
Company waive any and all rights to a jury trial with respect to any dispute
arising out of or relating to this Agreement.

10. Notices. All notices required or permitted to be given under this Agreement
shall be given by certified mail, return receipt requested, to the parties at
the following addresses or to such other addresses as either may designate in
writing to the other party:

 

If to Company:   BUCA, Inc.   1300 Nicollet Avenue   Suite 5003   Minneapolis,
MN 55403   Attn: Legal Department If to Executive:   John T. Bettin   1300
Nicollet Avenue   Suite 5003   Minneapolis, MN 55403

11. Governing Law; Jurisdiction and Venue. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Minnesota.
Executive and the Company consent to jurisdiction of the courts of the State of
Minnesota and/or the federal

 

5



--------------------------------------------------------------------------------

district courts in Minnesota, for the purpose of resolving all issues of law,
equity, or fact, arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the state and/or
federal courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum.

12. Entire Contract. This Agreement constitutes the entire understanding and
agreement between the Company and Executive with regard to the matters stated
herein. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard to the employment of Executive by the
Company. This Agreement may be amended only in writing, signed by both parties
hereto.

13. Severability. Subject to the modification of the scope of Section 6 as
provided therein, to the extent that any portion of any provision of this
Agreement is held invalid or unenforceable, it will be considered deleted
herefrom and the remainder of such provision and of this Agreement will be
unaffected and will continue in full force and effect.

14. Survival. The provisions of this Agreement that by their terms or
implication extend beyond the Employment Term, and/or beyond the period of
Executive’s employment with the Company, shall survive the termination or
expiration of the Employment Term and termination of Executive’s employment with
the Company for any reason.

15. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Company, its successors and assigns, and shall inure to the benefit of
and be binding upon Executive, his heirs, distributees and personal
representatives. The rights and obligations of the Company under this Agreement
may be assigned to a successor or any affiliate of the Company. The rights and
obligations of Executive under this Agreement may not be assigned by Executive
to any other person or entity.

16. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including guidance and regulations
interpreting such provisions, and should be interpreted accordingly.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.

 

BUCA, INC. By:  

/s/ Wallace B. Doolin

Its:   CEO EXECUTIVE

/s/ John T. Bettin

John T. Bettin

Signature Page to Employment Agreement